DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, hereinafter Wang (U.S. 2020/0348783 A1) in view of Ogata et al, hereinafter Ogata (U.S. 2021/0278377 A1).
In regards to claim 1, Wang discloses: an electronic apparatus comprising: a display panel; and an input sensor disposed on the display panel, comprising: wherein a hole is defined through the display panel and the input sensor (Wang, figs. 7-9, disclosed in ¶ [0055]- ¶ [0056], ¶ [0060], ¶ [0062], & ¶ [0070]; the office relies upon fig. 7 teachings for claimed subject matter, and provides citation of figs. 8-9 to illustrate obviousness that multiple arrangements of the opening’s location and circuitry would have been known to one having ordinary skill in the art to try).
Wang fails to disclose: an input sensor comprising unit sensor areas arranged in a first direction and a second direction, and comprising sensing patterns and connection patterns electrically connecting the sensing patterns, wherein a hole is defined through the input sensor, wherein the unit sensor areas comprise a first unit sensor area overlapping the hole and a second unit sensor area not overlapping the hole, wherein a first connection pattern disposed in the first unit sensor area among the connection patterns does not overlap the hole and is disposed in an area of the first unit sensor area spaced apart from a first center of the first unit sensor area, and wherein a second connection pattern disposed in the second unit sensor area among the connection patterns is disposed at a second center of the second unit sensor area.
However, Ogata discloses: an input sensor comprising unit sensor areas arranged in a first direction and a second direction, and comprising sensing patterns and connection patterns electrically connecting the sensing patterns, wherein a hole is defined through the input sensor, wherein the unit sensor areas comprise a first unit sensor area overlapping the hole and a second unit sensor area not overlapping the hole, wherein a first connection pattern disposed in the first unit sensor area among the connection patterns does not overlap the hole and is disposed in an area of the first unit sensor area spaced apart from a first center of the first unit sensor area, and wherein a second connection pattern disposed in the second unit sensor area among the connection patterns is disposed at a second center of the second unit sensor area (Ogata, fig. 5 illustrates a unit sensor area including hole 3, sensing patterns 16 & 17, connection patterns 21 & 22, and fig. 9 illustrates the arrangement with multiple unit sensor areas arranged in first and second directions with corresponding holes thereof, disclosed in ¶ [0052]- ¶ [0054]; the office construes horizontal direction including first unit sensor area corresponds to area containing first sensing pattern 16 & first connection pattern 21; secondly, the office construes vertical direction including second unit sensor area corresponds to area containing second sensing pattern 17 & second connection pattern 22).
Ogata and Wang are considered to be analogous art because both are in the same field of endeavor related to touch enabled devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the input sensor arrangement of Wang to comprise: an input sensor comprising unit sensor areas arranged in a first direction and a second direction, and comprising sensing patterns and connection patterns electrically connecting the sensing patterns, wherein a hole is defined through the input sensor, wherein the unit sensor areas comprise a first unit sensor area overlapping the hole and a second unit sensor area not overlapping the hole, wherein a first connection pattern disposed in the first unit sensor area among the connection patterns does not overlap the hole and is disposed in an area of the first unit sensor area spaced apart from a first center of the first unit sensor area, and wherein a second connection pattern disposed in the second unit sensor area among the connection patterns is disposed at a second center of the second unit sensor area; in addition, to the substance adsorption film that completes the input sensor arrangement of Ogata (Ogata, ¶ [0049]- ¶ [0051]), as taught by Ogata, in order to allow gas including a substance to pass and be more efficiently detected (Ogata, ¶ [0020]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in combination above in view of Schlegelmilch et al, hereinafter Schlegelmilch (U.S. 2018/0088704 A1).
In regards to claim 2, Wang in combination above discloses: the electronic apparatus of claim 1, but fails to disclose: wherein a width in the first direction of the hole is greater than a width in the second direction of the hole.
However, Schlegelmilch discloses: wherein a width in the first direction of the hole is greater than a width in the second direction of the hole (Schlegelmilch, fig. 4, hole 4, disclosed in ¶ [0046]).
Schlegelmilch and Wang in combination above are considered to be analogous art because both are in the same field of endeavor related to touch enabled devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the hole dimensions of Wang in combination above to comprise: wherein a width in the first direction of the hole is greater than a width in the second direction of the hole, as taught by Schlegelmilch, in order to include a user-friendly, space-saving and clearly structured operating surface (Schlegelmilch, ¶ [0009]).
Allowable Subject Matter
Claims 3-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626